DETAILED ACTION
	This is the second office action or US Application 16/796,670 for a Bracket Assembly.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species III in the reply filed on 26 July 2022 is acknowledged.
Claims 12 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 26 July 2022.  Applicant has indicated that the species reads on claim 3, but the elected species doesn’t disclose “the first mounting portion and the second mounting portion are substantially planar in its entirety” as claimed in claim 3.  Therefore claim 3 and claims 4-11 and 14, which all depend directly or indirectly from claim 3, have been withdrawn as being drawn to a nonelected species.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the keyholes in the rack frame" in the last two lines.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0284294 to Taylor.  Regarding claim 1, Taylor discloses a bracket assembly comprising a bracket for attaching a target to a rack (see figures 1B, 2A and 2B).  The bracket comprises a first mounting portion (141) for holding the bracket on the target, the first mounting portion having one or more openings (151, 152) for receiving penetrating fasteners (137).  There is a second mounting portion (140) for holding the bracket on a rack frame of the rack, the second mounting portion having one or more aligned studs (147, 148) or being engaged to keyholes (113) in a rack.
Regarding claim 2, the first mounting portion further has one or more keyholes (152) formed by two substantially cylindrical connected bores with different sizes (153, 154).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2014/0255085 to Densberger
US 2015/0069196 to Chen
US 2007/0194188 to Johnson
US 2014/0150218 to Colangelo
US 6315261 to Snyder
US 6439523 to Chandler, Jr.	US 2008/0135705 to Chuang
US 2013/0020452 to Yu
The above prior art discloses various brackets for attachment to racks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M MARSH whose telephone number is (571)272-6819. The examiner can normally be reached Mon-Thurs 9 am-7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN M. MARSH
Primary Examiner
Art Unit 3632



/STEVEN M MARSH/Primary Examiner, Art Unit 3632